         Case 1:21-cv-01528-JPO Document 25 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BORIS POGIL,
                               Plaintiff,
                                                                    21-CV-1528 (JPO)
                     -v-
                                                                          ORDER
 KPMG, LLP, et al,
                               Defendants.


J. PAUL OETKEN, District Judge:

       In light of Plaintiff’s dismissal of the sole federal claim (see Dkt. No. 12), this case is

hereby remanded to New York Supreme Court, New York County. The Clerk of Court is

directed to effectuate the remand forthwith.

       SO ORDERED.

Dated: March 16, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
